Case 0:19-cv-62990-KMW Document 11 Entered on FLSD Docket 01/22/2020 Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:19-CV-62990

  HUBERT WADE,

         Plaintiff,

  v.

  NPAS, INC,

        Defendant.
  _______________________________________/

                             CERTIFICATE OF INTERESTED PERSONS
                            AND CORPORATE DISCLOSURE STATEMENT

         Plaintiff HUBERT WADE (“Plaintiff”), by and through undersigned counsel, discloses the

  following pursuant to this Court’s Order Requiring Scheduling Report and Certificates of

  Interested Parties:

         1.         Any and all persons, associated persons, firms, partnerships, and/or corporations

  that have a financial interest in the outcome of this case, including subsidiaries, conglomerates,

  affiliates, parent corporations, and other identifiable legal entities related to party in the above

  captioned case:

                    (a)       Hubert Wade;

                    (b)       Plaintiff’s attorney, The Law Offices of Jibrael S. Hindi, PLLC;

                    (c)       Plaintiff’s attorney, Jibrael S. Hindi, Esq.;

                    (d)       Plaintiff’s attorney, Thomas J. Patti, Esq.; and

                    (e)       NPAS, Inc.

         DATED: January 22, 2020

                                                                  Respectfully Submitted,
                                                                                                                  PAGE | 1 of 2
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62990-KMW Document 11 Entered on FLSD Docket 01/22/2020 Page 2 of 2




                                                                /s/ Jibrael S. Hindi                                       .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF



                                        CERTIFICATE OF SERVICE

         The undersigned certifies that on January 22, 2020, the forgoing was electronically via the

  Court’s CM/ECF system on all counsel of record.



                                                                     /s/ Jibrael S. Hindi                              _       .
                                                                    JIBRAEL S. HINDI, ESQ.
                                                                    Florida Bar No.: 118259




                                                                                                               PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
